 

Exhibit 10.2

 

Execution Version

 

WAIVER TO LEASE

 

THIS Waiver to Lease (this “Waiver”) is made and entered into as of April 13,
2016, between Energy XXI GIGS Services, LLC, a Delaware limited liability
company (“Tenant”), and Grand Isle Corridor, LP, a Delaware limited partnership
(“Landlord”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Lease (as defined below).

 

RECITALS

 

WHEREAS, reference is made to that certain Lease dated June 30, 2015, by and
between Tenant and Landlord (the “Lease”);

 

WHEREAS, (a) Tenant Guarantor and one or more of its Affiliates intend to file a
petition for relief under a Debtor Relief Law and (b) Tenant Guarantor expects
in the near future (i) to fail to make payments of principal or interest with
respect to Material Debt after giving effect to any applicable cure period or
(ii) to fail to perform under an agreement or instrument relating to such
Material Debt ((a) and (b) collectively, once such events actually occur, the
“Specified Defaults”).

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I
WAIVER

 

1.1           Grant of Waiver. Landlord hereby waives its right to exercise any
remedies set forth in Section 23.2(a) or (b) of the Lease, except the remedy set
forth in Section 23.2(b)(vii) which is expressly preserved, with respect to
Tenant Events of Default under Section 23.1(g) or Section 23.1(h) of the Lease
which may have occurred prior to the date hereof, are now existing or hereafter
occur due to the Specified Defaults.

 

1.2           Limitation of Waiver. Neither the execution by Landlord of this
Waiver, nor any other act or omission by Landlord or its managers or officers in
connection herewith, shall be deemed a waiver, other than as provided in this
Waiver, by Landlord of any Tenant Events of Default which may exist, which may
have occurred prior to the date hereof or which may occur in the future under
the Lease or be deemed a waiver of the right to exercise any remedy with respect
to any such Tenant Events of Default.

 

1.3           Duration of Waiver. The Waiver granted herein shall terminate upon
the first of the following events to occur:

 

(a)          Failure of Tenant Guarantor to file the intended petition for
debtor relief before May 1, 2016;

 

(b)          Dismissal of such petition after filing;

 

(c)          Conversion of the pending case for debtor relief to a Chapter 7
bankruptcy case or other liquidation proceeding;

 



 

 

 

(d)          Relief from the automatic stay or other relief which allows
creditors of the Material Debt referred to in Section 23.1(h) of the Lease to
take action to enforce such Material Debt against Tenant Guarantor or its
property; or

 

(e)          A Tenant Event of Default under the Lease other than arising out of
any of the three Specified Defaults expressly waived hereunder.

 

ARTICLE II
MISCELLANEOUS

 

2.1           Governing Law. THIS WAIVER SHALL BE GOVERNED BY THE INTERNAL LAW
OF THE STATE OF TEXAS.

 

2.2           Severability. In case any one or more of the provisions contained
in this Waiver is for any reason held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision of this Waiver, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

 

2.3           Counterparts. This Waiver may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

2.4           Headings. Article and section headings in this Waiver are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of this Waiver.

 

2.5           Successors and Assigns. This Waiver shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

[Signature Pages Follow]

 



 2 

 

 

IN WITNESS WHEREOF, the parties to this Waiver have executed this Waiver as of
the date first written above.

 

 

  LANDLORD:       GRAND ISLE CORRIDOR, LP,   a Delaware limited partnership    
  By: GRAND ISLE GP, INC., a Delaware corporation, its sole general partner    
          By: /s/ David
Schulte                                                               Name:
David Schulte          Title: Chief Executive Officer & President

 

 

 

 

 

 

 

 

Signature Page to Waiver

 

 



 

 



  TENANT:       ENERGY XXI GIGS SERVICES, LLC,   a Delaware limited liability
company           By: /s/ Antonio de
Pinho                                                        Name: Antonio de
Pinho          Title: President

 

 

 

 

 

 

 

 



Signature Page to Waiver





 

 